DETAILED ACTION
	Receipt of Applicant’s Amendment, filed March 4, 2021 is acknowledged.  
Claims 1, 11, and 17 were amended.
Claims 1-20 are pending in this office action.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "logging, by the first node, metadata operations... wherein sequence numbers are assigned by the first node to the metadata operations based upon an order of the first node executing the metadata operations upon the storage object; …replicating, by the first node, the metadata operations in the metadata log into the replicated object for execution by the second node in an execution order according to the sequence numbers".  Each unique claim label is expected to refer to a unique claim label.  Within the above identified claim limitation the distinction between the “order of the first node executing the metadata operation” and the recited “an execution order” is unclear.  These orders have two distinct claim labels so may an order of the first node executing the metadata operations upon the storage object; …replicating, by the first node, the metadata operations in the metadata log into the replicated object for execution by the second node in the order according to the sequence numbers--.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-11, 14-20 are rejected under 35 U.S.C. 103 as being unpatentable over Natanzon [8341115] in view of Ozdemir [2011/0099342].

With regard to claim 1 Natanzon teaches A method comprising: 
performing asynchronous incremental transfers of data (Natanzon, Column 8, lines 60-63 “In asynchronous mode, DPA 112 sends an acknowledgement to protection agent 144 upon receipt of each I/O request, before receiving an acknowledgment back from DPA 124”) of a storage object (Natanzon, Column 6, lines 12 “System 100 includes source storage system 108”; Figure 1, see 108 which is part of Site 1) from a first node (Natanzon, Column 5, lines 22-23 “Site I, which is a production site, on the right”; Figure 1, see right side, “Site I”) to a replicated storage object (Natanzon, Column 6, lines 12 “System 100 includes … and target system 120”; Figure 1 see 120 which is part of Site II) at a second node (Natanzon, Column 5, lines 23-24 “Site II, which is a backup site, on the left”); 
logging, by the first node, metadata operations (Figure 1, see Journal Processor 188 and Journal LU 184, which are part of Sight I), executed by the first node upon on the storage object (Figure 1, see 108, which is part of Sight I), into a metadata log (Natanzon, Figure 1, 188 which is part of DPA 112 in site I; Column 4, lines 29-33 “DPA- … journaling of I/O request issued by a host computer to the storage system”; Column 4, lines 43-46 “Journal – a record of write transactions issued to a storage system; used to maintain a duplicate storage system, and to roll back the duplicate storage to a previous point in time”), associated with the first node as Journal Processor 118 is part of DPA 112 within Site I, during a last asynchronous incremental transfer (Natanzon, Column 8, lines 60-63 “In asynchronous mode, DPA 112 sends an acknowledgement to protection agent 144 upon receipt of each I/O request, before receiving an acknowledgment back from DPA 124”), wherein sequence numbers Column 11, lines 28-34 “Each IO may have a timestamp, a data are assigned by the first node to the metadata operations as the DPA in Site I journaling the I/O request issued to it (Column 4, lines 53-55 “PRODUCTION SITE – a facility where one or more host computers run data processing applications that write data to storage systems”; Column 6, lines 61 through Column 7, line 10 “host computer 104 is a SAN initiator that issues I/O requests (write/read operations) through host device 140 to LU A… System 100 includes two data protection applications, a source side DPA 112 and a target side DPA 124.  A DPA performs various data protection services, such as data replication of a storage system, and journaling of I/O requests issued by a host computer to source side storage system data”) based upon an order of the first node executing the metadata operations upon the storage object (Natanzon, Column 10, lines 28-29 “Each such stream is structured as an order list of segments, into which the stream data is written”; Column 11, lines 28-34 “a transaction counter, which may increase by one when a transaction arrives at the DPA (counted per consistency group)”), and wherein metadata operations are stored within the metadata log as the Journal 188 and 184 logging the I/O operation issued to Site I (Column 4, lines 53-55 “PRODUCTION SITE – a facility where one or more host computers run data processing applications that write data to storage systems”; Column 6, lines 61 through Column 7, line 10 “host computer 104 is a SAN initiator that issues I/O requests (write/read operations) through host device 140 to LU A… System 100 includes two data protection applications, a source side DPA 112 and a target side DPA 124.  A DPA performs various data protection  according to the sequence numbers (Natanzon, Column 10, lines 28-29 “Each such stream is structured as an order list of segments, into which the stream data is written”; Column 11, lines 28-34 “a transaction counter, which may increase by one when a transaction arrives at the DPA (counted per consistency group)”); 
replicating, by the first node, the metadata operations (Natanzon, Column 8, lines 51-55 “DPA 112 may send its write transactions to DCPA 124”)  in the metadata log (Figure 1, 188) to the replicated storage object (Figure 1, See Site II) for execution by the second node in an execution order according to the sequence numbers (Natanzon, Column 3, lines 61-67 “a queue manager coupled with the receiver and the state machine for temporary queuing write transactions at the backup site within a queue until they can be applied, in accordance with the selected journaling process and a memory manager coupled with the receiver and the state machine for recording write transactions at the backup site, for data recovery purposes, in accordance with the selected journaling process”; Column 10, lines 28-29 “Each such stream is structured as an order list of segments, into which the stream data is written”; Column 11, lines 28-34 “a transaction counter, which may increase by one when a transaction arrives at the DPA (counted per consistency group)”); 
…transitioning to a synchronous replication state where incoming operations targeting the storage object are synchronously replicated to the replicated storage object (Natanzon, Column 14 “Switching from asynchronous to .  
Natanzon does not explicitly teach replicating dirty regions of the storage object, identified by a dirty region log based upon incoming writes targeting the storage object being logged into the dirty region log, to the replicated storage object upon the metadata operations being replicated.
Ozdemir teaches replicating dirty regions of the storage object (Ozdemir, ¶75 “In 416, changes to the volume may be replicated to secondary storage using the replication log”; ¶73 “In 412… this step may only be performed in the write request possibly overlaps with one or more earlier write requests to the volume”), identified by a dirty region log (Ozdemir, ¶65 “data change map”) based upon incoming writes targeting the storage object being logged into the dirty region log (Ozdemir, ¶68 “if the write request is a first write request on a block range that possibly overlaps with one or more earlier write requests”; ¶74 “In 414... Once metadata and the data from the write request have been logged (e.g., if it is an overlapping write)”), to the replicated storage object (Ozdemir, ¶75 “In 416, changes to the volume may be replicated to secondary storage using the replication log”) upon the metadata operations being replicated as using the replication log (Id).
It would have been obvious to one of ordinary skill to which said subject matter pertains at the time the invention was filed to have implemented the replication device taught by Natanzon using the logging improvements taught by Ozdemir as it yields the predictable results of improving the performance for writes most of the time.  Ozdemir recites:


With regard to claims 4 and 14, the proposed combination further teaches wherein the replicating dirty regions of the storage object comprises:  P01-0111 29.02.US.ORG34executing write operations upon the storage object as the write operations performed on the primary volume (Ozdemir, ¶75 “The replication log may be used to replicate the changes that have been made to the volume to the secondary storage; for example, metadata and data from various log records may be used to perform the same write operation on a corresponding volume in the secondary storage as were performed on the primary volume”) and the replicated storage object as the write operations replicated from the log performed on the secondary storage (Id) based upon the write operations corresponding to non-dirty regions (Ozdemir, ¶67 “if it is determined that the write request does not overlap with any earlier write requests… in such cases a metadata only log record (e.g., including the metadata stored in step 404) may be created, and the method may proceed to step 414).  

	With regard to claims 5 and 15, the proposed combination further teaches wherein the replicating dirty regions of the storage object comprises: executing write operations upon the storage object as the write operations performed on the primary volume (Ozdemir, ¶75 “The replication log may be used to replicate the changes that have been made to the volume to the secondary storage; for example, metadata and data from various log records may be used to perform the same write operation on a corresponding volume in the secondary storage as were performed on the primary volume”) and refraining from replicating the write operations to the replicated storage object (Ozdemir, ¶106 “The filter structure should adapt to the statistical distribution of members so that it can be compressed by representing a group of neighboring elements (in their key space) instead of individual elements.  A sequential stream of updates to the data volume should be represented with a single elements that identifiers the resulting range of the updated blocks rather than individual updates.  This will lead to a very compact data structure when the blocks can be grouped in such a way”) based upon the write operations corresponding to dirty regions identified by the dirty region log as the sequential stream of updates to the data volume (Id) which may be identified based on the linking data structure (Ozdemir, ¶72 “a linking data structure to indicate if an overlapping write has been made to an area of the volume; such a data structure may help serve to link entries in the replication log”).  

	With regard to claims 6 and 16 the proposed combination further teaches wherein the metadata log is a queue (Natanzon, Column 3, lines 61-65 “ a queue manager coupled with the receiver and the state machine for temporarily queuing write transactions at the backup site within a queue until they can be applied, in accordance  within which the metadata operations are ordered based upon assigned sequence numbers (Natanzon, Column 10, lines “Each such stream is structured as an order list of segments, into which the stream data is written”; Column 11, lines 28-34 “a transaction counter, which may increase by one when a transaction arrives at the DPA (counted per consistency group)”).  

	With regard to claims 7 and 18 the proposed combination further teaches logging timestamp (Natanzon, Column 9, lines 49-53 “Write transaction 200 generally includes the following fields: one or more identifiers; a timestamp, which is the date & time at which the transaction was received by source side DPA 112;”) changes for the storage object as the write transaction (Id) into the metadata log as the write transaction journal (Natanzon, Column 9, lines 32-38 “Journal Processor 180 functions generally to manage the journal entries of LUB.  Specifically, journal processor 180 (i) enters write transactions received by DPA 124 from DPA 112 into the journal, by writing them to the journal LU, (ii) applies the transactions to LU B, and (iii) updates journal entries in the journal LU with undo information and removes already-applied transactions from journal”).  

	With regard to claims 8 and 19 the proposed combination further teaches replicating the timestamp changes(Natanzon, Column 9, lines 49-53 “Write transaction 200 generally includes the following fields: one or more identifiers; a timestamp, which is the date & time at which the transaction was received by source side DPA 112;”) within the metadata log to the replicated storage object as applying .  

	With regard to claims 9 and 20 the proposed combination further teaches comprising: holding incoming metadata operations until a snapshot is created for the last asynchronous incremental transfer (Natanzon, Column 8, lines 63-67 “In snapshot mode, DPA 112 receives several I/O requests and combines them into an aggregated ‘Snapshot” of all write activity performed in the multiple I/O requests, and sends the snapshot to DPA 124, for journaling and for incorporation into target storage system 120.”).  

	With regard to claim 10 the proposed combination further teaches wherein the replicating the dirty regions of the storage object comprise: refraining from replicating portions of the dirty region log (Ozdemir, ¶106 “The filter structure should adapt to the statistical distribution of members so that it can be compressed by representing a group of neighboring elements (in their key space) instead of individual elements.  A sequential stream of updates to the data volume should be represented with a single elements that identifiers the resulting range of the updated blocks rather than individual updates.  This will lead to a very compact data structure when the blocks can be grouped in such a way”) that are rendered invalid due to subsequently executed metadata operations as the sequential stream of updates to the data Id) which may be identified based on the linking data structure (Ozdemir, ¶72 “a linking data structure to indicate if an overlapping write has been made to an area of the volume; such a data structure may help serve to link entries in the replication log”).  

With regard to claim 11 Natanzon teaches A non-transitory machine readable medium comprising instructions for performing a method, which when executed by a machine, causes the machine (Natanzon, Column 4, lines 5-7 “a computer-readable storing medium storing program code for causing a computing device to…”) to: 
perform asynchronous incremental transfers of data (Natanzon, Column 8, lines 60-63 “In asynchronous mode, DPA 112 sends an acknowledgement to protection agent 144 upon receipt of each I/O request, before receiving an acknowledgment back from DPA 124”) of a storage object (Natanzon, Column 6, lines 12 “System 100 includes source storage system 108”; Figure 1, see 108 which is part of Site 1) from a first node (Natanzon, Column 5, lines 22-23 “Site I, which is a production site, on the right”; Figure 1, see right side, “Site I”) to a replicated storage object (Natanzon, Column 6, lines 12 “System 100 includes … and target system 120”; Figure 1 see 120 which is part of Site II) at a second node (Natanzon, Column 5, lines 23-24 “Site II, which is a backup site, on the left”); 
log, by the first node, metadata operations (Figure 1, see Journal Processor 188 and Journal LU 184, which are part of Sight I), executed by the first node upon on the storage object (Figure 1, see 108, which is part of Sight I), into a metadata log (Natanzon, Figure 1, 188 which is part of DPA 112 in site I; Column 4, lines 29-33 , associated with the first node as Journal Processor 118 is part of DPA 112 within Site I, during a last asynchronous incremental transfer (Natanzon, Column 8, lines 60-63 “In asynchronous mode, DPA 112 sends an acknowledgement to protection agent 144 upon receipt of each I/O request, before receiving an acknowledgment back from DPA 124”), wherein sequence numbers Column 11, lines 28-34 “Each IO may have a timestamp, a data counter… a transaction counter, which may increase by one when a transaction arrives at the DPA (counted per consistency group), and a time counter, which may be the exact time the IO arrived at the DPA”) are assigned by the first node to the metadata operations as the DPA in Site I journaling the I/O request issued to it (Column 4, lines 53-55 “PRODUCTION SITE – a facility where one or more host computers run data processing applications that write data to storage systems”; Column 6, lines 61 through Column 7, line 10 “host computer 104 is a SAN initiator that issues I/O requests (write/read operations) through host device 140 to LU A… System 100 includes two data protection applications, a source side DPA 112 and a target side DPA 124.  A DPA performs various data protection services, such as data replication of a storage system, and journaling of I/O requests issued by a host computer to source side storage system data”) based upon an order of the first node executing the metadata operations upon the storage object (Natanzon, Column 10, lines 28-29 “Each such stream is structured as an order list of segments, into which the stream data is written”; Column , and wherein metadata operations are stored within the metadata log as the Journal 188 and 184 logging the I/O operation issued to Site I (Column 4, lines 53-55 “PRODUCTION SITE – a facility where one or more host computers run data processing applications that write data to storage systems”; Column 6, lines 61 through Column 7, line 10 “host computer 104 is a SAN initiator that issues I/O requests (write/read operations) through host device 140 to LU A… System 100 includes two data protection applications, a source side DPA 112 and a target side DPA 124.  A DPA performs various data protection services, such as data replication of a storage system, and journaling of I/O requests issued by a host computer to source side storage system data”) according to the sequence numbers (Natanzon, Column 10, lines 28-29 “Each such stream is structured as an order list of segments, into which the stream data is written”; Column 11, lines 28-34 “a transaction counter, which may increase by one when a transaction arrives at the DPA (counted per consistency group)”); 
replicate , by the first node, the metadata operations (Natanzon, Column 8, lines 51-55 “DPA 112 may send its write transactions to DCPA 124”)  in the metadata log (Figure 1, 188) to the replicated storage object (Figure 1, See Site II) for execution by the second node in an execution order according to the sequence numbers (Natanzon, Column 3, lines 61-67 “a queue manager coupled with the receiver and the state machine for temporary queuing write transactions at the backup site within a queue until they can be applied, in accordance with the selected journaling process and a memory manager coupled with the receiver and the state machine for ;
…transition to a synchronous replication state where incoming operations targeting the storage object are synchronously replicated to the replicated storage object (Natanzon, Column 14 “Switching from asynchronous to synchronous replication may require the system to eliminate all of the lag, acknowledging each write at the replication site to the production site as it occurs”).  
Natanzon does not explicitly teach replicate dirty regions of the storage object, identified by a dirty region log based upon incoming writes targeting the storage object being logged into the dirty region log, to the replicated storage object upon the metadata operations being replicated.
Ozdemir teaches replicate dirty regions of the storage object (Ozdemir, ¶75 “In 416, changes to the volume may be replicated to secondary storage using the replication log”; ¶73 “In 412… this step may only be performed in the write request possibly overlaps with one or more earlier write requests to the volume”), identified by a dirty region log (Ozdemir, ¶65 “data change map”) based upon incoming writes targeting the storage object being logged into the dirty region log (Ozdemir, ¶68 “if the write request is a first write request on a block range that possibly overlaps with one or more earlier write requests”; ¶74 “In 414... Once metadata and the data from the write request have been logged (e.g., if it is an overlapping write)”), to the replicated storage object (Ozdemir, ¶75 “In 416, changes to the volume may be replicated to secondary storage using the replication log”) upon the metadata operations being replicated as using the replication log (Id).
It would have been obvious to one of ordinary skill to which said subject matter pertains at the time the invention was filed to have implemented the replication device taught by Natanzon using the logging improvements taught by Ozdemir as it yields the predictable results of improving the performance for writes most of the time.  Ozdemir recites:
Whereas typical logging solutions for asynchronous replication to secondary storage may log application write data in a replication log for each write operation, the present disclosure may involve performing data logging only when a write request overlaps with an earlier write request which has not been replicated yet.  This is possible because if data from a write operation has not been overwritten, when replication is performed, the data for that write operation may be replicated directly from the volume.  The method may thus save log space dramatically when the number of writes that overlap with pending writes to secondary storage is much less than the number of non-overlapping writes.  This is indeed expected to be the case for most applications.  Thus, the solution may improve the performance for writes by reducing I/O bandwidth and processing by not writing the data twice (e.g., to the volume and to the replication log) most of the time. (Ozdemir, ¶57).

With regard to claim 17 Natanzon teaches A computing device comprising: a memory comprising machine executable code for performing a method; and a processor coupled to the memory, the processor configured to execute the machine executable code to cause the processor (Natanzon, Column 7, lines 14-15 “Each DPA 112 and 124 is a computer that includes inter alia one or more conventional CPUs and internal memory”) to: 
perform asynchronous incremental transfers of data (Natanzon, Column 8, lines 60-63 “In asynchronous mode, DPA 112 sends an acknowledgement to protection  of a storage object (Natanzon, Column 6, lines 12 “System 100 includes source storage system 108”; Figure 1, see 108 which is part of Site 1) from a first node (Natanzon, Column 5, lines 22-23 “Site I, which is a production site, on the right”; Figure 1, see right side, “Site I”) to a replicated storage object (Natanzon, Column 6, lines 12 “System 100 includes … and target system 120”; Figure 1 see 120 which is part of Site II) at a second node (Natanzon, Column 5, lines 23-24 “Site II, which is a backup site, on the left”);
log, by the first node, metadata operations (Figure 1, see Journal Processor 188 and Journal LU 184, which are part of Sight I), executed by the first node upon on the storage object (Figure 1, see 108, which is part of Sight I), into a metadata log (Natanzon, Figure 1, 188 which is part of DPA 112 in site I; Column 4, lines 29-33 “DPA- … journaling of I/O request issued by a host computer to the storage system”; Column 4, lines 43-46 “Journal – a record of write transactions issued to a storage system; used to maintain a duplicate storage system, and to roll back the duplicate storage to a previous point in time”), associated with the first node as Journal Processor 118 is part of DPA 112 within Site I, during a last asynchronous incremental transfer (Natanzon, Column 8, lines 60-63 “In asynchronous mode, DPA 112 sends an acknowledgement to protection agent 144 upon receipt of each I/O request, before receiving an acknowledgment back from DPA 124”), wherein sequence numbers Column 11, lines 28-34 “Each IO may have a timestamp, a data counter… a transaction counter, which may increase by one when a transaction arrives at the DPA (counted per consistency group), and a time counter, which may be the are assigned by the first node to the metadata operations as the DPA in Site I journaling the I/O request issued to it (Column 4, lines 53-55 “PRODUCTION SITE – a facility where one or more host computers run data processing applications that write data to storage systems”; Column 6, lines 61 through Column 7, line 10 “host computer 104 is a SAN initiator that issues I/O requests (write/read operations) through host device 140 to LU A… System 100 includes two data protection applications, a source side DPA 112 and a target side DPA 124.  A DPA performs various data protection services, such as data replication of a storage system, and journaling of I/O requests issued by a host computer to source side storage system data”) based upon an order of the first node executing the metadata operations upon the storage object (Natanzon, Column 10, lines 28-29 “Each such stream is structured as an order list of segments, into which the stream data is written”; Column 11, lines 28-34 “a transaction counter, which may increase by one when a transaction arrives at the DPA (counted per consistency group)”), and wherein metadata operations are stored within the metadata log as the Journal 188 and 184 logging the I/O operation issued to Site I (Column 4, lines 53-55 “PRODUCTION SITE – a facility where one or more host computers run data processing applications that write data to storage systems”; Column 6, lines 61 through Column 7, line 10 “host computer 104 is a SAN initiator that issues I/O requests (write/read operations) through host device 140 to LU A… System 100 includes two data protection applications, a source side DPA 112 and a target side DPA 124.  A DPA performs various data protection services, such as data replication of a storage system, and journaling of I/O requests issued by a host computer to source side storage system data”) according to the sequence numbers (Natanzon, Column 10, lines 28-29 “Each such stream is structured as an order list of segments, into which the stream data is written”; Column 11, lines 28-34 “a transaction counter, which may increase by one when a transaction arrives at the DPA (counted per consistency group)”); 
replicate , by the first node, the metadata operations (Natanzon, Column 8, lines 51-55 “DPA 112 may send its write transactions to DCPA 124”)  in the metadata log (Figure 1, 188) to the replicated storage object (Figure 1, See Site II) for execution by the second node in an execution order according to the sequence numbers (Natanzon, Column 3, lines 61-67 “a queue manager coupled with the receiver and the state machine for temporary queuing write transactions at the backup site within a queue until they can be applied, in accordance with the selected journaling process and a memory manager coupled with the receiver and the state machine for recording write transactions at the backup site, for data recovery purposes, in accordance with the selected journaling process”; Column 10, lines 28-29 “Each such stream is structured as an order list of segments, into which the stream data is written”; Column 11, lines 28-34 “a transaction counter, which may increase by one when a transaction arrives at the DPA (counted per consistency group)”);
…transition to a synchronous replication state where incoming operations targeting the storage object are synchronously replicated to the replicated storage object (Natanzon, Column 14 “Switching from asynchronous to synchronous replication may require the system to eliminate all of the lag, acknowledging each write at the replication site to the production site as it occurs”).  

Ozdemir teaches replicate dirty regions of the storage object (Ozdemir, ¶75 “In 416, changes to the volume may be replicated to secondary storage using the replication log”; ¶73 “In 412… this step may only be performed in the write request possibly overlaps with one or more earlier write requests to the volume”), identified by a dirty region log (Ozdemir, ¶65 “data change map”) based upon incoming writes targeting the storage object being logged into the dirty region log (Ozdemir, ¶68 “if the write request is a first write request on a block range that possibly overlaps with one or more earlier write requests”; ¶74 “In 414... Once metadata and the data from the write request have been logged (e.g., if it is an overlapping write)”), to the replicated storage object (Ozdemir, ¶75 “In 416, changes to the volume may be replicated to secondary storage using the replication log”) upon the metadata operations being replicated as using the replication log (Id).
It would have been obvious to one of ordinary skill to which said subject matter pertains at the time the invention was filed to have implemented the replication device taught by Natanzon using the logging improvements taught by Ozdemir as it yields the predictable results of improving the performance for writes most of the time.  Ozdemir recites:
Whereas typical logging solutions for asynchronous replication to secondary storage may log application write data in a replication log for each write operation, the present disclosure may involve performing data logging only when a write request overlaps with an earlier write request which has not been .

Claims 2-3, 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Natanzon in view of Ozdemir and Thiel [2007/0162516].

With regard to claims 2 and 12 the proposed combination of Natanzon-Ozdemir does not explicitly teach associating a signature with a metadata operation accounted for by the metadata log.  Theil teaches associating a signature with a metadata operation accounted for by the metadata log.  (Theil, ¶18 “the transaction log file is referenced to a unique sequence number indicating the order that the transaction logs were created”).  It would have been obvious to one of ordinary skill to which said subject matter pertains at the time the invention was filed to have implemented the modified replication device taught by the proposed combination of Natanzon-Ozdemir to use the tracking techniques taught by Theil as it yields the predictable results of enabling the system to accurately track the transaction logs (Theil ¶2, ¶16). 

With regard to claims 3 and 13 the proposed combination of Natanzon-Ozdemir does not explicitly teach configuring a file system to fail metadata operations without signatures assigned by the metadata log.    Thiel teaches configuring a file system to fail metadata operations without (Theil, ¶23 “If the log fil is found to be invalid, the  signatures assigned by the metadata log (Theil, ¶18 “the transaction log file is referenced to a unique sequence number indicating the order that the transaction logs were created”).  It would have been obvious to one of ordinary skill to which said subject matter pertains at the time the invention was filed to have implemented the modified replication device taught by the proposed combination of Natanzon-Ozdemir to use the tracking techniques taught by Theil as it yields the predictable results of enabling the system to accurately track the transaction logs (Theil ¶2, ¶16). 

Response to Arguments
Applicant's arguments filed March 4, 2021 have been fully considered but they are not persuasive.  All the arguments regarding the newly added limitations are addressed in the above rejections.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMANDA WILLIS whose telephone number is (571)270-7691.  The examiner can normally be reached on Monday-Friday 8am-2pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boris Gorney can be reached on 571-270-5626.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/AMANDA L WILLIS/           Primary Examiner, Art Unit 2158